Title: To Thomas Jefferson from Moritz Furst, 27 April 1824
From: Furst, Moritz
To: Jefferson, Thomas


Sir,
Philadelphia
27th Aprill 1824.
In Reply to the Letter you have done me the Honour to write to me, I humbly beg to be excused when I take the Liberty to say; that if I came to this Country without having been engaged by Mr Appleton for the Government, why should he have given to me just a Letter for you, most Honourable Sir, and at the very Time that you occupied the Station of President? and another for a Member of Congress? This member of Congress which was Gurdon S. Mumford Esqr in NewYork give me also a Letter for another member of Congress Joseph Clay Esqr Cashier of the Farmers & Mechanics Bank: now deceased? and this Joseph Clay go along with me to the United States Mint? all this shews plainly that I was really engaged by Mr Appleton: as an Engraver to the Mint, for if Mr Appleton meant not to engage me for the Mint, the Introduction would not have been to the President of the U.S. and to Congress.I hope I shall be so fortunate as not to give any offence to you, most Honourable Sir, when I find it necessary to give you a little sketch of the whole history of this proceedingWhen I came to Leghorn in Italy I was a travelling artist who made his living with such Encouragements as I received on my Travels. I employed in my Business a young man, named Francis Wittenburg, this young man came one day to my Lodging in Leghorn and told me, that the American Consul wanted to have an Office Seal engraved and mention’d at the same Time to me, that this Consul spoke to him about my going to the United States of America, where I would make my fortune.—Doubtless I said, there it is where the Gold grows on Trees and is easily gathered! but he replied that it was not a test, and that I would be employed in the U.S. Mint. we had at that Time no further conversation about it. But during the Time I was working at the Seal, an Old Gentleman arrived and told me he was a Secretary of the Consul who had sent him to see what progress I had made on the Seal? and he assured me besides that if I would go to the United States of America I would make my fortune there. I gave no answer to this and finished my Seal, and after it was completed I sent it home by said Francis Wittenberg, who returned to me and brought another private Seal to be executed for the said Consul with a figure on it: he told me at the same time the Consul was seriously inviting me to come to see him, but I completed first this second Seal and sent it home again. When Mr Appleton requested a new to the young man his request for me to come to see him. I went afterwards with said Francis Wittenberg to Mr Thomas Appleton who asked me whether I was the artist who had executed his Seal: and shewing me an half Eagle, of which I presume the Engraving was done by old Mr Scott, he asked me if I could execute it better? the work was very inferior, so I replied, I could: he then told me in presence of said Francis Wittenberg, that he was authorised by his Government to engage an artist for the United States Mint, that I should have 2000$ pr ann: from the mint and extra work from Government. By this Sir you can see, that I did not come here on my own account but only at the Request of Mr Appleton, whether he had the authority he said, or had it not I know not and it appeared so to me by giving me those Letters, and to you most Honourable Sir, and another to a member of Congress, and under this Impression that I was really engaged as an Ingraver to the Mint and on the above conditions, I came to the United States.Persuaded that by the above relations of facts I must have convinced you of the Justice of my Demand I once more humbly request your Interference in this Business by which you would protect me in my claim and have the honour to be very respectfully Sir,Your most obedient and most humble ServantM. Furst